NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FILIBERTO BELLO SUAREZ,                         No.    16-73143

                Petitioner,                     Agency No. A096-346-311

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2018**


Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Filiberto Bello Suarez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Bello Suarez’s tenth motion

to reopen as untimely and number-barred where the motion was filed more than

nine years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and where he

failed to establish any of the regulatory exceptions to the time and number

limitations for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3). In light of our

disposition, we do not reach Bello Suarez’s remaining contentions regarding

hardship.

      We lack jurisdiction to review the BIA’s decision not to reopen sua sponte

where Bello Suarez fails to establish any legal or constitutional errors behind the

decision. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (“[T]his court

has jurisdiction to review Board decisions denying sua sponte reopening for the

limited purpose of reviewing the reasoning behind the decisions for legal or

constitutional error.”).

      We lack jurisdiction to consider Bello Suarez’s contention that his case

warrants a favorable exercise of prosecutorial discretion. See Vilchiz-Soto v.

Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      To the extent Bello Suarez seeks review of the BIA’s December 2006 order,

we lack jurisdiction because this petition is not timely as to that order. See 8 U.S.C.


                                           2                                     16-73143
§ 1252(b)(1); Stone v. INS, 514 U.S. 386, 405 (1995).

      We do not consider the extra-record evidence submitted with Bello Suarez’s

opening brief. See Dent v. Holder, 627 F.3d 365, 371 (9th Cir. 2010) (stating

standard for review of out-of-record evidence).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  16-73143